           Case 1:19-cv-07380-JLC Document 47 Filed 02/08/21 Page 1 of 2


                                                                                      2/8/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
RICARDO ORTIZ ORTIZ and ARIOSTO                                :
FAJARDO, individually and on behalf of                         :
others similarly situated,                                     :
                                                               :
                           Plaintiffs,                         :
                                                               :   ORDER
         -v-                                                   :
                                                               :   19-CV-7380 (JLC)
ABITINO’S PIZZA 49th STREET CORP.                              :
d/b/a/ ABITINO’S PIZZERIA, et al.,                             :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The parties in this wage-and-hour case have consented to my jurisdiction

under 28 U.S.C. § 636(c) (Dkt. No. 42) and have submitted a joint “fairness letter”

(Dkt. No. 40) and a proposed settlement agreement (Dkt. No. 46) for my approval

under Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015). 1 Courts

generally recognize a “strong presumption in favor of finding a settlement fair” in

cases like this one brought under the Fair Labor Standards Act (“FLSA”), as they

are “not in as good a position as the parties to determine the reasonableness of an

FLSA settlement.” Souza v. 65 St. Marks Bistro, No. 15-CV-327 (JLC), 2015 WL

7271747, at *4 (S.D.N.Y. Nov. 6, 2015) (citation omitted). Moreover, in light of



1The Court directs the parties’ attention to the following errors in their proposed
settlement agreement: (1) Paragraphs 1 and 9 refer to plaintiffs as “Plaintiff,” “his,”
and “he” as if there is only one plaintiff in this matter; (2) the wrong verb tense is
used throughout the agreement, including in Paragraphs 2, 8, 9. In the future, the
parties should carefully proofread their submissions prior to filing them with the
Court.

                                                        1
             Case 1:19-cv-07380-JLC Document 47 Filed 02/08/21 Page 2 of 2




defendants’ financial situation during the COVID-19 pandemic, the “potential

difficulty in collecting damages militates in favor of finding a settlement

reasonable.” Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y.

2013). See also Hart v. RCI Hosp. Holdings, Inc., No. 09-CV-3043 (PAE), 2015 WL

5577713, at *10 (S.D.N.Y. Sept. 22, 2015) (significant “risk that plaintiffs would not

be able to collect, or fully collect, on a judgment” supported approval of settlement

agreement, which “[g]uaranteed recovery from the other two defendants in the

event that [one] prove[d] unable to pay the entire settlement amount”).

       Having carefully reviewed the joint fairness letter and the proposed

settlement agreement, and having participated in a lengthy conference that led to

the settlement, the Court finds that all of the terms of the proposed settlement

(including the allocation of attorney’s fees and costs) appear to be fair and

reasonable under the totality of the circumstances (and in light of the factors

enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y.

2012)).” 2

       Accordingly, the proposed settlement is approved. The Clerk is directed to

close this case.

                SO ORDERED.

Dated: February 8, 2021
       New York, New York




2 The Court’s approval of the allocation of attorney’s fees should not be construed as
an approval of the hourly rate of plaintiffs’ counsel.


                                           2
